DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,365,954. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generic to all that is recited in the patent claims.  In other words, the patent claims fully encompass the subject matter the application claims and therefore anticipate the application claims.  Since the applications claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.  Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated (fully encompassed) by the patent claims, the application claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Information Disclosure Statement
Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the informa-tion being submitted was published.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the mount including a second mounting facility including a pocket, does not reasonably provide enablement for the second mounting facility also including a protrusion and the protrusion configured to be slidably received in and encompassed within the pocket.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. It is not clear how the protrusion can be slidably received and encompassed within the pocket if they are both included on the second mounting facility—essentially the second mounting facility would have to be slidably received and encompassed within itself.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the body having a second mounting facility configured to removably receive a second mount portion” but does not positively recite the second mount portion. Later the claim recites a protrusion included on the second mount portion. It is therefore unclear if applicant intends the claims to encompass the second mounting facility merely having structure that to removably receive a second mount portion or if applicant intends the claims to encompass the second mount portion.  Appropriate clarification is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Badger Ordnance Condition One Modular Mounts (herein Badger) has previously listed for sale a mount including all that is recited in applicant’s claims. (See Badger Ordnance Condition One Modular Mounts | Brownells (retrieved from webarchive.org on 10/31/2019) and s.yimg.com/aah/optacticalgear/badger-ordnance-condition-one-modular-mount-r-24.jpg (showing the details of the Badger Mount)).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dextraze (US Patent Application Publication 2005/0229465). Dextraze discloses a mount for attaching multiple accessories to a firearm defining a vertical medial plane, the mount comprising: a body (10); the body having a first mounting facility (12) configured to removably connect the body to the firearm; the body having a first receptacle (26b) configured to receive a first accessory; the body having a second mounting facility (26a) configured to removably receive a second mount portion associated with a second accessory offset from the vertical medial plane; the second mounting facility including a pocket (32 and 38) defined by the body; the second mounting facility including a protrusion (36) on the second mount portion; the protrusion being configured to be slidably received in and encompassed within the pocket; and the protrusion having a free end and an opposed base end.
2. The mount of claim 1 wherein the body has a third mounting facility (50) configured to removably receive the second accessory.
3. The mount of claim 2 wherein the third mounting facility is configured to removably receive a sight.
4. The mount of claim 1 wherein the first receptacle is aligned (correct and appropriate position) with the vertical medial plane.
5. The mount of claim 1 including a clearance hole (38) associated with the pocket and configured to receive a threaded fastener, and a threaded hole configured to receive the threaded fastener (threads on 36) on the protrusion.
6. The mount of claim 1 wherein the protrusion is configured to be loosely received in the pocket. (Fig. 1)

Claim(s) 1-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US Patent Application Publication 2014/0259854). Williams et al. discloses a mount for attaching multiple accessories to a firearm defining a vertical medial plane, the mount comprising: a body; the body having a first mounting facility (108) configured to removably connect the body to the firearm; the body having a first receptacle (152, 154) configured to receive a first accessory; the body having a second mounting facility (146) configured to removably receive a second mount portion associated with a second accessory offset from the vertical medial plane; the second mounting facility including a pocket (146) defined by the body; the second mounting facility including a protrusion (144) on the second mount portion; the protrusion being configured to be slidably received in and encompassed within the pocket; and the protrusion having a free end and an opposed base end.
2. The mount of claim 1 wherein the body has a third mounting facility (136) configured to removably receive the second accessory.

3. The mount of claim 2 wherein the third mounting facility is configured to removably receive a sight.

4. The mount of claim 1 wherein the first receptacle is aligned with the vertical medial plane.

5. The mount of claim 1 including a clearance hole associated with the pocket and configured to receive a threaded fastener (148), and a threaded hole configured to receive the threaded fastener on the protrusion.

6. The mount of claim 1 wherein the protrusion is configured to be loosely received in the pocket.

7. The mount of claim 1 including the protrusion having an alignment facility including flared surfaces at the base end. (see at least Fig. 4)

8. The mount of claim 7 including the flared surfaces being on opposing sides of the protrusion. (see at least Fig. 4)

9. The mount of claim 7 wherein the pocket has a mouth, and wherein the mouth has a flared surface configured to align with the flared surfaces of the protrusion. (see at least Fig. 4)

11. The mount of claim 7 wherein each of the flared surfaces is at an acute angle to an axis defined by a length of the protrusion. (see at least Fig. 4)

12. The mount of claim 7 wherein the alignment facility includes opposed parallel straight elements (bottom and top).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. as applied to claims 1 and 7 above, and further in view of McCann (US Patent 8,104,218). Williams et al. discloses the claimed invention but does not expressly disclose wherein each of the flared surfaces is a chamfer, however McCann does. McCann teaches that a chamfered dovetail profile is well known in the art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing a well-known shape of a rail on a mount to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641